969 A.2d 1176 (2009)
Marianne Eugenia SCHIMELFENIG, Petitioner
v.
COMMONWEALTH of Pennsylvania, BOARD OF LAW EXAMINERS, Respondent.
No. 147 EM 2008.
Supreme Court of Pennsylvania.
March 31, 2009.

ORDER
PER CURIAM.
AND NOW, this 31st day of March, 2009, the Petition for Review is GRANTED. The parties are directed to brief the following issues:
1) Whether, in the particular circumstances here, Petitioner should be deemed to have substantially complied with Pa.B.A.R. 204; and
2) If not, whether our present Rule 204, which conditions admission for an out-state-attorney on whether that attorney has either taken the bar examination or practiced law for the past five out of seven years in a state that allows Pennsylvania attorneys to be admitted reciprocally, should be reconsidered.
Justice McCAFFERY dissents.